DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.
Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  
In each of claims 1 and 23, line 10, “a foot, an ankle, a hock” should read --a foot, an ankle, and a hock--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 12, 14, 17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US Patent No. 7,293,775, hereinafter Donnelly) in view of Copenhaver (US Patent No. 9,533,209, hereinafter Copenhaver), Okita (US Patent No. 6,422,945, hereinafter Okita), and Stellenberg et al. (US Patent No. 9,072,961, hereinafter Stellenberg).
Regarding claim 1, Donnelly discloses a mechanical roping apparatus (Figs. 1-3) for practicing animal roping (col. 4, lines 21-25), the apparatus comprising: an animal assembly having a front (col. 5, line 64, adjacent to head portion 4b), a rear (col. 5, lines 31-33, adjacent to hind legs 13), a frame (simulated steer body 1; col. 5, lines 13-23), a first pivot (at bracket 12a of turnbuckle bolt 12; col. 5, lines 15-19; pivoting motion shown in Figs. 3-4) positioned on the frame (1) between a front and a rear of the frame (1, Figs. 3-4; col. 5, lines 13-19) and around which the frame (1) rotates (as shown in Figs. 3-4), and a second pivot (hinge pin 5, col. 5, lines 19-21) positioned on the frame (1) at the front of the frame (1; col. 5, lines 20-21) and around which the frame rotates (as shown in Figs. 3-4), so that the rear of the animal assembly moves up and down as the frame (1) rotates at least around the first pivot (12a) and the second pivot (5) to simulate a hopping motion by an animal (col. 4, lines 64-67; col. 6, lines 31-34; col. 7, lines 18-29); a leg assembly (13; col. 5, lines 31-33) mounted at the rear of the frame (1) and including leg members (13) that are movable with respect to the frame (1) to simulate a running motion (col. 5, lines 31-34), wherein each leg member (13) comprises a foot, an angle, and a hock (as clearly shown in Figs. 1 and 3); and an actuation assembly (including rocker arm 9, pulley support 19, and attached assembly, col. 5, lines 35-38) configured to move the leg 
Donnelly does not explicitly teach that the apparatus is configured such that the leg members are in contact with the ground from the forward position to the rear facing position and are off the ground from the rear facing position to the forward position, and Donnelly does not teach one or more indicia that indicate when the leg members are in an optimal position for roping. 
With respect to the relationship of the leg members to the ground, in order to more accurately simulate the gait movement of a steer’s leg while running, Copenhaver teaches a similar mechanical roping apparatus (Fig. 1; col. 3, lines 4-22) comprising a movably mounted leg assembly (60) comprising leg member (62, 63, Fig. 3; col. 5, lines 24-25) configured to be moved by an actuation assembly (66, Fig. 2; col. 5, lines 34-42) from a forward position (col. 5, lines 1-2, forward gait position, Figs. 5A-6B) when the leg members (62, 63) touch the ground during a stride (col. 1, lines 41-43, moved downwardly toward the ground surface during rearward movement, from the forward position to the rearward position; col. 3, lines 15-18, more accurately simulating gait of steer’s leg to maintain the leg in contact with the ground surface, i.e., during the front-to-rear gait movement as described at col. 3, lines 7-10 and shown in Fig. 8) such that the leg members (62, 63) are in contact with the ground until they reach a rear facing position (col. 3, lines 9-10, “for a significant portion of the front-to-rear gait movement” simulated by Copenhaver, as shown in Fig. 8, col. 2, lines 60-62) and the leg members (62, 63) are raised from the ground and kick (at rearwardmost position, as shown in Fig. 8); and 10the leg members (62, 63) are off the ground from the rear facing position to the 
With respect to the indicia, to solve the problem of indicating to a user when a moving target is in an optimal position, and to improve the user’s performance in hitting the target at the optimal position, Okita teaches (Figs. 5-6) that it is advantageous to provide one or more visual indicia (blue LED’s 15a and red LED’s 15b, Fig. 6; col. 3, line 64-col. 4, line 2) that indicate to the user when the target (10) is in the optimal position (col. 4, line 61-col. 5, line 3, as target 10 is moved from rearmost position B toward the optimal hitting position at foremost position A, blue LED’s are turned on as target 10 approaches the optimal hitting position, then are turned off as the target 10 moves away from the optimal hitting position), wherein the one or more indicia are a light, specifically a colored light which is an LED (colored LED lights 15a, 15b, col. 4, line 61-col. 5, line 3; col. 14, lines 43-47), and indicate a correct time to hit the target by changing characteristics of the light (e.g., changing color, col. 14, lines 43-51), so that the optimal hitting position is visibly recognizable to the user (col. 12, lines 30-48) to allow the user to visually judge the optimal hitting timing so that the possibility of not hitting the target is reduced (col. 14, lines 43-55). Okita’s LED lights are positioned in a location on the moving 
Although Okita teaches a change in color rather than a change in intensity of the lighting to indicate the correct time, Stellenberg teaches that it is known to indicate the correct time for hitting a target (e.g., target 601 in Fig. 8, col. 11, lines 30-31; col. 2, lines 37-38, “controlled light may instruct a player to hit the pinball target”) by changing either the color or the brightness/intensity of an LED indicator (801A-C; col. 2, lines 46-50, “controlling the light may include animating the pinball target with a first sequence of color or brightness settings to indicate a first state or mode or animating the pinball target with a second sequence of color or brightness settings to indicate a second state or mode”; also see col. 6, lines 30-40; col. 10, lines 58-61; col. 16, lines 52-56; col. 18, lines 7-12, describing change of “colors/intensities”), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying the invention of Donnelly to include indicator lights 
Regarding claim 3, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Donnelly further teaches that the one or more visual indicia (i.e., the LED’s taught by Okita/Stellenberg) show when the leg members of the modified Donnelly are not in an optimal position for roping (due to the change in brightness from the first state to the second state; see Okita, col. 4, line 65-col. 5, line 3; Stellenberg, col. 2, lines 46-50). When applied to the modified Donnelly as discussed above for claim 1, the non-optimal position is during the front-to-rear movement of the leg members, when the leg members contact the ground surface and are not in position for roping (as described by Copenhaver at col. 3, lines 15-21). 
Regarding claim 5, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 1. The examiner notes that all of the limitations of claim 5 are optional (see lines 6, 9, and 12, “optionally”) and therefore need not be present in the prior art. Additionally, the examiner notes that Copenhaver teaches (Fig. 4A) option 1, wherein the leg assembly (60) is configured such that a lower end of at least one of the leg members (62, 63) contacts the ground surface for at least a portion of an arc of movement of the lower end (Fig. 8, col. 2, lines 60-62) in a manner that prevents a rope from looping around the at least one leg member (62, 63, since roping the legs is not possible when the free end of the leg is in 
Regarding claim 8, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 1. Donnelly further teaches the hopping motion of the animal assembly (i.e., the up and down movement of the frame 1) and a movement of the leg members (13) between the forward position and the rearward position are both driven mechanically (col. 5, lines 4-12 and 31-38).
Regarding claim 9, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 1. Donnelly further teaches (Fig. 1) the animal assembly is pulled from a tow bar (21) or is self-propelling (col. 4, lines 35-44, moved under radio control), and the animal represented by the animal assembly is bovine (“steer”, col. 4, lines 36-38). The three limitations recited in claim 9 are all recited in the alternative. Donnelly teaches at least one of the three alternative limitations and therefore reads on the claim. 
Regarding claim 10, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 1. Donnelly further teaches (Figs. 1-2) a wheel assembly (23) comprising a plurality of wheels (col. 4, lines 42-51) mounted on the frame (1, via base 2) positioned at the front of the animal assembly (as shown in Fig. 1) in contact with the ground, and two wheels (e.g., the two rear wheels 23 shown in Fig. 2) of the plurality of wheels (23) are 
Regarding claim 12, Donnelly discloses a method for practicing animal roping (Figs. 1-3; col. 4, lines 21-25), comprising: providing an animal assembly (Figs. 1-3) having a front (col. 5, line 64, adjacent to head portion 4b), a rear (col. 5, lines 31-33, adjacent to hind legs 13), a frame (simulated steer body 1; col. 5, lines 13-23), a first pivot (at bracket 12a of turnbuckle bolt 12; col. 5, lines 15-19; pivoting motion shown in Figs. 3-4) positioned on the frame (1) between a front and a rear of the frame (1, Figs. 3-4; col. 5, lines 13-19) and around which the frame (1) rotates (as shown in Figs. 3-4), and a second pivot (hinge pin 5, col. 5, lines 19-21) positioned on the frame (1) at the front of the frame (1; col. 5, lines 20-21) and around which the frame rotates (as shown in Figs. 3-4), so that the rear of the animal assembly moves up and down as the frame (1) rotates at least around the first pivot (12a) and the second pivot (5) to simulate a hopping motion by an animal (col. 4, lines 64-67; col. 6, lines 31-34; col. 7, lines 18-29); a leg assembly (13; col. 5, lines 31-33) mounted at the rear of the frame (1) and including leg members (13) that are movable with respect to the frame (1) to simulate a running motion (col. 5, lines 31-34), wherein each leg member (13) comprises a foot, an ankle, and a hock (as clearly shown in Fig. 1); and an actuation assembly (including rocker arm 9, pulley support 19, 
Donnelly does not explicitly teach that the leg members are in contact with the ground from the forward position to the rear facing position and are off the ground from the rear facing position to the forward position, and Donnelly does not teach providing one or more indicia that indicate when the leg members are in an optimal position for roping. 
With respect to the relationship of the leg members to the ground, in order to more accurately simulate the gait movement of a steer’s leg while running, Copenhaver teaches a similar mechanical roping assembly (Fig. 1; col. 3, lines 4-22) comprising a movably mounted leg assembly (60) comprising leg member (62, 63, Fig. 3; col. 5, lines 24-25) configured to be moved by an actuation assembly (66, Fig. 2; col. 5, lines 34-42) from a forward position (col. 5, lines 1-2, forward gait position, Figs. 5A-6B) when the leg members (62, 63) touch the ground (col. 1, lines 41-43, moved downwardly toward the ground surface during rearward movement, from the forward position to the rearward position; col. 3, lines 15-18, more accurately simulating gait of steer’s leg to maintain the leg in contact with the ground surface, i.e., during the front-to-rear gait movement as described at col. 3, lines 7-10 and shown in Fig. 8) during a stride such that the leg members (62, 63) are in contact with the ground until they reach a rear facing position (col. 3, lines 9-10, “for a significant portion of the front-to-rear gait movement” simulated by Copenhaver, as shown in Fig. 8, col. 2, lines 60-62) and the leg members (62, 63) are raised from the ground and kick (at rearwardmost position, as shown in Fig. 8); and 10the leg members (62, 63) are off the ground from the rear facing position to the forward position (col. 
With respect to the indicia, to solve the problem of indicating to a user when a moving target is in an optimal position, and to improve the user’s performance in hitting the target at the optimal position, Okita teaches (Figs. 5-6) that it is advantageous to provide one or more visual indicia (blue LED’s 15a and red LED’s 15b, Fig. 6; col. 3, line 64-col. 4, line 2) that indicate to the user when the target (10) is in the optimal position (col. 4, line 61-col. 5, line 3, as target 10 is moved from rearmost position B toward the optimal hitting position at foremost position A, blue LED’s are turned on as target 10 approaches the optimal hitting position, then are turned off as the target 10 moves away from the optimal hitting position), wherein the one or more visual indicia are a light, specifically a colored light which is an LED (colored LED lights 15a, 15b, col. 4, line 61-col. 5, line 3; col. 14, lines 43-47), and indicate a correct time to hit the target by changing characteristics of the light (e.g., changing color, col. 14, lines 43-51), so that the optimal hitting position is visibly recognizable to the user (col. 12, lines 30-48) to allow the user to visually judge the optimal hitting timing so that the possibility of not hitting the target is reduced (col. 14, lines 43-55). Okita’s LED lights are positioned in a location on the moving 
Although Okita teaches a change in color rather than a change in intensity of the lighting to indicate the correct time, Stellenberg teaches that it is known to indicate the correct time for hitting a target (e.g., target 601 in Fig. 8, col. 11, lines 30-31; col. 2, lines 37-38, “controlled light may instruct a player to hit the pinball target”) by changing either the color or the brightness/intensity of an LED indicator (801A-C; col. 2, lines 46-50, “controlling the light may include animating the pinball target with a first sequence of color or brightness settings to indicate a first state or mode or animating the pinball target with a second sequence of color or brightness settings to indicate a second state or mode”; also see col. 6, lines 30-40; col. 10, lines 58-61; col. 16, lines 52-56; col. 18, lines 7-12, describing change of “colors/intensities”), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying the invention of Donnelly to include providing 
Regarding claim 14, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 12. The modified Donnelly further teaches that the one or more indicia (i.e., the LED’s taught by Okita/Stellenberg) show when the leg members of the modified Donnelly are not in an optimal position for roping (due to the change in brightness from the first state to the second state; see Okita, col. 4, line 65-col. 5, line 3; Stellenberg, col. 2, lines 46-50). When applied to the modified Donnelly as discussed above for claim 12, the non-optimal position is during the front-to-rear movement of the leg members, when the leg members contact the ground surface and are not in position for roping (as described by Copenhaver at col. 3, lines 15-21). 
Regarding claim 17, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 12. The examiner notes that the limitations of claim 17 are all recited as optional (“optionally”, lines 6, 9, and 12) and therefore need not be present in the prior art. Additionally, the examiner notes that Copenhaver teaches (Fig. 4A) option 1, wherein the leg assembly (60) is configured such that a lower end of at least one of the leg members (62, 63) contacts the ground surface for at least a portion of an arc of movement of the lower end (Fig. 8, col. 2, lines 60-62) in a manner that prevents a rope from looping around the at least one leg member (62, 63, since roping the legs is not possible when the free end of 
Regarding claim 19, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 12. Donnelly further teaches the hopping motion of the animal assembly (i.e., the up and down movement of the frame 1) and a movement of the leg members (13) between the forward position and the rearward position are both driven mechanically (col. 5, lines 4-12 and 31-38).
Regarding claim 20, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 12. Donnelly further teaches (Fig. 1) the animal assembly is pulled from a tow bar (21) or is self-propelling (col. 4, lines 35-44, moved under radio control), and the animal represented by the animal assembly is bovine (“steer”, col. 4, lines 36-38). The three limitations recited in claim 20 are all recited in the alternative. Donnelly teaches at least one of the three alternative limitations and therefore reads on the claim. 
Regarding claim 21, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claim 12. Donnelly further teaches (Figs. 1-2) a wheel assembly (23) comprising a plurality of wheels (col. 4, lines 42-51) mounted on the frame (1, via base 2) positioned at the front of the animal assembly (as shown in Fig. 1) in contact with the ground, and two wheels (e.g., the two rear wheels 23 shown in Fig. 2) of the plurality of wheels 
Regarding claim 23, Donnelly discloses a mechanical roping apparatus (Figs. 1-3) for practicing animal roping (col. 4, lines 21-25), the apparatus comprising: a steer assembly having a front (col. 5, line 64, adjacent to head portion 4b), a rear (col. 5, lines 31-33, adjacent to hind legs 13), a frame (simulated steer body 1; col. 5, lines 13-23), a first pivot (at bracket 12a of turnbuckle bolt 12; col. 5, lines 15-19; pivoting motion shown in Figs. 3-4) positioned on the frame (1) between a front and a rear of the frame (1, Figs. 3-4; col. 5, lines 13-19) and around which the frame (1) rotates (as shown in Figs. 3-4), and a second pivot (hinge pin 5, col. 5, lines 19-21) positioned on the frame (1) at the front of the frame (1; col. 5, lines 20-21) and around which the frame rotates (as shown in Figs. 3-4), so that the rear of the steer assembly moves up and down as the frame (1) rotates at least around the first pivot (12a) and the second pivot (5) to simulate a hopping motion by a steer (col. 4, lines 64-67; col. 6, lines 31-34; col. 7, lines 18-29); a leg assembly (13; col. 5, lines 31-33) mounted at the rear of the frame (1) and including leg members (13) that are movable with respect to the frame (1) to simulate a running motion (col. 5, lines 31-34), wherein each leg member (13) comprises a foot, an angle, and a hock (as clearly shown in Fig. 1); an actuation assembly (including rocker arm 9, pulley support 19, and 
Donnelly does not explicitly teach that the leg members are in contact with the ground from the forward position to the rear facing position and are off the ground from the rear facing position to the forward position, and Donnelly does not teach one or more indicia that indicate when the leg members are in an optimal position for roping. 
With respect to the relationship of the leg members to the ground, in order to more accurately simulate the gait movement of a steer’s leg while running, Copenhaver teaches a similar mechanical roping apparatus (Fig. 1; col. 3, lines 4-22) comprising a movably mounted leg assembly (60) comprising leg member (62, 63, Fig. 3; col. 5, lines 24-25) configured to be moved by an actuation assembly (66, Fig. 2; col. 5, lines 34-42) from a forward position (col. 5, lines 1-2, forward gait position, Figs. 5A-6B) when the leg members (62, 63) touch the ground (col. 1, lines 41-43, moved downwardly toward the ground surface during rearward movement, 
With respect to the indicia, to solve the problem of indicating to a user when a moving target is in an optimal position, and to improve the user’s performance in hitting the target at the optimal position, Okita teaches (Figs. 5-6) that it is advantageous to provide one or more visual indicia (blue LED’s 15a and red LED’s 15b, Fig. 6; col. 3, line 64-col. 4, line 2) that indicate to the user when the target (10) is in the optimal position (col. 4, line 61-col. 5, line 3, as target 10 is moved from rearmost position B toward the optimal hitting position at foremost position 
Although Okita teaches a change in color rather than a change in intensity of the lighting to indicate the correct time, Stellenberg teaches that it is known to indicate the correct time for hitting a target (e.g., target 601 in Fig. 8, col. 11, lines 30-31; col. 2, lines 37-38, “controlled light .
Claims 6, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Copenhaver, Okita, and Stellenberg, in further view of Copenhaver (US Patent No. 8,783,689, hereinafter Copenhaver ‘689).
Regarding claims 6 and 18, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 12, respectively. Okita teaches that the visual indicia (blue LED lights 15a) are turned on when the moving target approaches an optimal position and are turned off when the target moves away from the optimal position (col. 4, line 61-col. 5, line 3, where the range over which the indicia are turned on can be varied depending on the degree of precision that is desired, col. 12, lines 30-48). In the roping practice 
Regarding claims 7 and 16, the modified Donnelly teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 12, respectively. As discussed above, Okita teaches that the visual indicia (blue LED lights 15a) show a user when the moving .
Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is discussed above with respect to claims 1 and 12. With respect to claims 11 and 22, which depend respectively from claims 1 and 12, Donnelly further teaches (Figs. 3-4) the actuation assembly includes a wheel (23) rotatably mounted on the frame (via base 2) in contact with the ground; and a linkage (cam drive mechanism 6; col. 5, lines 4-12) connecting the wheel (23) to the leg assembly (13, via rocker arm 9) such that rotation of the wheel (23) by the ground when the animal assembly is moved over the ground surface is transferred to the leg assembly (13) to pivot at least one of the leg members (13, col. 7, lines 9-17; also see Copenhaver, col. 6, lines 9-16). The prior art does not teach a switch connected to the visual indicia and configured to operate the one or more visual indicia as the wheel and the linkage pivot at least one of the leg members by rotation of the wheel by the ground when the animal assembly is moved over the ground surface. 
Response to Arguments
Applicant's arguments filed March 15, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Okita does not teach locating the visual indicia on the leg members because the visual indicia of Okita are located on a target mounting plate rather than on the target, the examiner maintains that the mounting plate (28; see Okita Fig. 6 reproduced below) of Okita is clearly part of the moving target (10), such that the visual indicia of Okita (LEDs 15a, 15b) are mounted on the moving target (10). See Okita, col. 3, line 52-col. 4, line 4. As shown in dashed outline below, the mounting plate (28) extends into the frame (11) of the target (10), and the frame (11) is formed with a shock absorbing member (12) that includes an opening (12b) for transmitting light (col. 3, lines 58-60). The visual indicia (LEDs 15a, 15b) are mounted on the target mounting plate (28; col. 4, lines 1-4) within the opening (12b) of the shock absorbing member (12) of the target (10). The mounting plate (28), frame (11), and shock absorbing member (12) all rotate together about the rotatable shaft (23) when the target (10) is moved. Therefore, it is apparent from Okita’s disclosure that the visual indicia (15a, 15b) are mounted on the moving target (10) at a location that is clearly visible to the user who is watching the moving target, to permit the user to best determine the optimal position of the target for hitting. 

    PNG
    media_image1.png
    458
    500
    media_image1.png
    Greyscale

In addition, the examiner notes that the claims do not limit the location of the visual indicia to the leg members. Independent claims 1, 12, and 23 each recite a list of locations for the visual indicia, recited in the alternative, which include locations between the ankle or hock of the leg members and the rear of the animal assembly, or on the rear of the animal assembly (see claim 1, lines 23-25; claim 12, lines 29-31; claim 23, lines 23-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 27, 2021/